           Case 1:20-cv-00391-AWI-GSA Document 19 Filed 03/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER HEIM,                             1:20-cv-00391-AWI-GSA-PC
12                Plaintiff,                       ORDER GRANTING PLAINTIFF
                                                   LEAVE TO AMEND COMPLAINT
13         vs.
                                                   ORDER FOR CLERK TO FILE
14   JANE DOE, et al.,                             SECOND AMENDED COMPLAINT
                                                   LODGED ON JANUARY 4, 2021
15                Defendants.                      (ECF No. 16.)
16

17

18   I.     BACKGROUND
19          Christopher Heim (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on March 11, 2020. (ECF No. 1.) On May 14, 2020, Plaintiff filed the
22   First Amended Complaint as a matter of course. (ECF No. 13.) On January 4, 2021, Plaintiff
23   lodged a Second Amended Complaint. (ECF No. 16.)
24   II.    LEAVE TO AMEND – RULE 15(a)
25          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s
26   pleading once as a matter of course at any time before a responsive pleading is served. Fed. R.
27   Civ. P. 15(a). Otherwise, a party may amend only by leave of the court or by written consent of
28   the adverse party, and leave shall be freely given when justice so requires. Id. Here, because

                                                    1
              Case 1:20-cv-00391-AWI-GSA Document 19 Filed 03/22/21 Page 2 of 2



 1   Plaintiff has already amended the complaint once and no other parties have appeared, Plaintiff
 2   requires leave of court to file a Second Amended Complaint.
 3             “Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so
 4   requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136 (9th Cir. 2006)
 5   (quoting Fed. R. Civ. P. 15(a)). However, courts “need not grant leave to amend where the
 6   amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue
 7   delay in the litigation; or (4) is futile.” Id. The factor of “‘[u]ndue delay by itself . . . is
 8   insufficient to justify denying a motion to amend.’” Owens v. Kaiser Foundation Health Plan,
 9   Inc., 244 F.3d 708, 712, 713 (9th Cir. 2001) (quoting Bowles v. Reade, 198 F.3d 752, 757-58
10   (9th Cir. 1999)).
11             Discussion
12             The court finds no bad faith or futility in Plaintiff’s proposed amendment. The proposed
13   Second Amended Complaint arises from the same events at issue in the original Complaint as
14   well as in the First Amended Complaint.        Because the First Amended Complaint awaits the
15   court’s requisite screening and has not been served, there will be no undue delay or prejudice to
16   Defendants in allowing Plaintiff to proceed with the Second Amended Complaint. Therefore,
17   Plaintiff shall be granted leave to amend, and the Second Amended Complaint shall be filed.
18   III.      CONCLUSION
19             Based on the foregoing, IT IS HEREBY ORDERED that:
20             1.     Plaintiff is granted leave to amend the complaint;
21             2.     The Clerk is directed to file the proposed Second Amended Complaint, which was
22                    lodged on January 24, 2021; and
23             3.     The Second Amended Complaint shall be screened in due time.
24
     IT IS SO ORDERED.
25

26          Dated:   March 22, 2021                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                      2
